DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Tasev et al. ("Optimization and validation of a derivatization method for analysis of biogenic amines in wines using RP-HPLC-DAD”) discloses an analysis method for dianhydride (abstract), comprising the steps of: adding an amine compound (biogenic amines) (p. 21, col. 1, para. 3-5) to dansyl chloride (DnsCl) to obtain a reactant to cause a reaction with primary and secondary amino groups (see section 2.3 Sample Preparation on p. 21, col. 1-2); adding Na2CO3 solution to adjust the pH to 9 (p. 21, col. 2, para. 1); and quantifying biogenic amines contained in reactant after the reaction with DnsCl (see section 2.5 HPLC-DAD analysis on p. 21, col. 2).
However, the method disclosed by Tasev is silent on adding an anhydrous compound nor utilizing an anhydrous reaction to quantifying amines but rather utilizes dansyl chloride (DnsCl) (see section 2.3 Sample Preparation on p. 21, col. 1-2).
The prior art neither teaches nor fairly suggests an analysis method comprising adding an amine compound in excess of reaction equivalent to a dianhydride to obtain a reactant; adding an anhydrous compound as a solvent to cause an anhydrous reaction; and quantifying an unreacted amine compound contained in the reactant after the anhydrous reaction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797